Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rienzi, J), rendered January 30, 2007, convicting her of assault in the second degree, upon her plea of guilty, and imposing sentence. By decision and order dated March 31, 2009, this Court remitted the matter to the Supreme Court, Richmond County, to hear and report on the issue of whether the defendant was competent at her plea allocution and sentencing, and the appeal was held in abeyance in the interim (see People v Jefferson, 60 AD3d 1085 [2009]). The Supreme Court (Minardo, J.), has filed its report. Justice Dillon has been substituted for former Justice Ritter (see 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed.
The record supports the Supreme Court’s recommendation following a hearing that the defendant was competent at her plea allocution and sentencing. We find that the defendant was competent at both her plea allocution and sentencing (see People v Marasa, 284 AD2d 971 [2001]; cf. People v Galea, 54 AD3d 686, 687 [2008]; People v Hasenflue, 48 AD3d 888 [2008]).
The defendant’s remaining contentions either are without merit or need not be reached in light of our determination. Skelos, J.P., Dillon, Florio and Miller, JJ., concur.